The unlawful possession of intoxicating liquor for the purpose of sale is the offense; penalty assessed at confinement in the penitentiary for a period of two years.
By indictment, the accused was charged with the possession of intoxicating liquor for the purpose of sale; and in a separate count, he was also chargd with the unlawful transportation of intoxicating liquor. The count charging the possession of intoxicating liquor for the purpose of sale was submitted to the jury. A plea of not guilty was entered. The verdict found the appellant "guilty as charged in the indictment" and *Page 218 
assessed against him a penalty of confinement in the penitentiary for two years.
The statement of facts was signed on the 22nd day of September, 1931, and filed in this court on the 29th of that month. However, it bears no evidence of having been filed in the trial court. The case was tried on the 7th of July, 1931. The judgment and sentence applied the verdict to the count of the indictment which was submitted to the jury.
There are two bills of exception in the record, but in the absence of a statement of facts, they present nothing for review. In the absence of a statement of facts, the presumption must be indulged that the evidence supported the count in the indictment upon which the judgment was rendered.
The judgment and sentence fail to take note of the Indeterminate Sentence Law, art. 775, C. C. P., as amended by Acts 42d Leg. (1931), c. 207, sec. 1 (Vernon's Ann. C. C. P., art. 775), under the terms of which the appellant should be condemned to suffer confinement in the penitentiary for a period of not less than one nor more than two years. As so reformed, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.